Exhibit 4.2 EXAMWORKS GROUP, INC., THE GUARANTORS PARTIES HERETO, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE 5.625% Senior Notes due 2023 FIRST SUPPLEMENTAL INDENTURE Dated as of April 16, 2015 Table of Contents Page ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01 Definitions. 2 Section 1.02 Other Definitions. 27 Section 1.03 Rules of Construction. Unless the context otherwise requires: 27 ARTICLE 2 THE NOTES Section 2.01 Form and Dating 28 Section 2.02 [Reserved] 30 Section 2.03 Registrar and Paying Agent 30 Section 2.04 Paying Agent to Hold Money in Trust 31 Section 2.05 Holder Lists 31 Section 2.06 Transfer and Exchange 31 Section 2.07 Replacement Notes 44 Section 2.08 Outstanding Notes 44 Section 2.09 Treasury Notes 44 Section 2.10 Temporary Notes 44 Section 2.11 Cancellation 45 Section 2.12 Defaulted Interest 45 Section 2.13 CUSIP Numbers. 45 ARTICLE 3 REDEMPTION AND PREPAYMENT Section 3.01 Notices to Trustee 46 Section 3.02 Selection of Notes to Be Redeemed or Purchased 46 Section 3.03 Notice of Redemption 47 Section 3.04 Effect of Notice of Redemption 48 Section 3.05 Deposit of Redemption or Purchase Price 48 Section 3.06 Notes Redeemed or Purchased in Part 48 Section 3.07 Optional Redemption 48 Section 3.08 Mandatory Redemption 50 ARTICLE 4 COVENANTS Section 4.03 Limitation on Additional Indebtedness and Preferred Stock 50 i Section 4.04 Limitation on Restricted Payments 54 Section 4.05 Limitations on Dividend and Other Restrictions Affecting Restricted Subsidiaries 56 Section 4.06 Limitations on Asset Sales 58 Section 4.07 Limitations on Liens 61 Section 4.08 Limitations on Designation of Unrestricted Subsidiaries 61 Section 4.09 Limitations on Transactions with Affiliates 62 Section 4.10 [Reserved] 64 Section 4.11 Change of Control 64 Section 4.12 Reports and Other Information. 67 Section 4.13 Future Guarantors 67 Section 4.14 Corporate Existence 68 Section 4.15 Payment of Taxes 68 Section 4.16 Payments for Consent 68 Section 4.17 Compliance Certificate 69 Section 4.18 Further Instruments and Acts 69 Section 4.19 Conduct of Business 69 Section 4.20 Statement by Officers as to Default 69 ARTICLE 5 SUCCESSORS Section 5.01 Merger, Consolidation or Sale of All or Substantially All Assets 69 ARTICLE 6 DEFAULTS AND REMEDIES Section 6.01 Events of Default 71 Section 6.02 Acceleration. 73 Section 6.03 Limitation on Suits. 73 Section 6.08 Collection Suit by Trustee 74 ARTICLE 8 LEGAL DEFEASANCE AND COVENANT DEFEASANCE Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance; Defeasance 74 Section 8.02 Legal Defeasance and Discharge 74 Section 8.03 Covenant Defeasance 75 Section 8.04 Conditions to Legal or Covenant Defeasance 75 Section 8.05 Deposited Money and U.S. Government Obligations to be Held in Trust; Other Miscellaneous Provisions 77 Section 8.06 Repayment to the Issuer 77 Section 8.07 Reinstatement 78 ii ARTICLE 9 AMENDMENT, SUPPLEMENT AND WAIVER Section 9.01 Without Consent of Holders 78 Section 9.02 With Consent of Holders 79 ARTICLE 10 GUARANTEE Section 10.01 Guarantee 81 Section 10.02 Limitation on Liability; Termination, Release and Discharge. 83 Section 10.03 Right of Contribution 84 Section 10.04 No Subrogation 84 Section 10.05 Future Subsidiaries. Each future direct or indirect Subsidiary (other than any Foreign Subsidiary) of the Issuer that guarantees Indebtedness under any Credit Facility shall provide a Note Guarantee. 84 ARTICLE 11 MISCELLANEOUS Section 11.13 Table of Contents, Headings, etc. 85 Section 11.17 Supplemental Indenture Controls. 85 ARTICLE 12 SATISFACTION AND DISCHARGE Section 12.01 Satisfaction and Discharge 85 Section 12.02 Application of Trust Money 86 iii CROSS-REFERENCE TABLE TIA Section Indenture Section (a)(1) (a)(2) (a)(3) N.A. (a)(4) N.A. (a)(5) (b) 7.03; 7.08; 7.10 (c) N.A. (a) (c) N.A. (a) (b) (c) (a) (b)(1) (b)(2) (c) (d) (a) 4.12; 4.17; 12.5 (b) N.A. (c)(1) (c)(2) (c)(3) N.A. (d) N.A. (e) (f) N.A. (a) 7.01; 7.02 (b) 7.05; 11.02 (c) (d) (e) (a)(last sentence) (a)(1)(A) (a)(1)(B) (a)(2) N.A. (b) (c) (a)(1) (a)(2) (b) (a) (b) N.A. (c) N.A. means Not Applicable.
